Exhibit 10.4

 

AMENDED AND RESTATED REVOLVING NOTE

 

 

 

Boston, Massachusetts

 

 

 

$14,000,000

 

December 30, 2005

 

On or before the “Termination Date” as defined in that certain Loan Agreement
hereinafter referred to, or earlier upon the occurrence of an “Event of Default”
as defined in said Loan Agreement, for value received, the undersigned promises
to pay to the order of TD Banknorth, N.A. (hereinafter called the “Holder”), at
its principal office at 5 Commerce Park North, Bedford, New Hampshire 03110, or
such other location that the holder may specify

 

FOURTEEN MILLION DOLLARS

($14,000,000)

 

or such lesser amount as may from time to time be outstanding under the terms of
that certain Fifth Amended and Restated Loan Agreement dated June 29, 2001,
between the undersigned, on the one hand, and the several financial institutions
from time to time party thereto (the payee hereof being one of them) and
Citizens Bank of Massachusetts as Agent, on the other hand (as amended,
modified, supplemented and/or restated from time to time) (the “Loan
Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Loan Agreement.

 

The principal amount outstanding hereunder shall be paid in accordance with the
provisions of the Loan Agreement.  Interest shall accrue at the rates provided
in the Loan Agreement and shall be paid in accordance with the Loan Agreement. 
The entire unpaid principal balance and all accrued and unpaid interest shall be
paid in full on the Termination Date or earlier upon an Event of Default.  If
any payment is not made when due hereunder, then, without limitation on any
other right of the Holder, there shall be a late charge and an augmented
interest rate as provided in the Loan Agreement.

 

If an Event of Default shall occur, the entire unpaid principal balance of this
note and all accrued and unpaid interest may become or be declared due and
payable without notice or demand, in the manner and with the effect provided in
the Loan Agreement.

 

Every maker, endorser and guarantor of this note, or the obligation represented
by this note, waives presentment, demand, notice, protest, and all other demands
or notices in connection with the delivery, acceptance, endorsement,
performance, default, or enforcement of this note, assents to any and all
extensions or postponements of the time of payment or any other indulgence, to
any substitution, exchange, or release of collateral, and/or to the addition or

 

--------------------------------------------------------------------------------


 

release of any other party or person primarily or secondarily liable, and
generally waives all suretyship defense and defenses in the nature thereof.

 

The undersigned will pay all reasonable out-of-pocket costs and expenses of
collection, including reasonable attorneys’ fees, incurred or paid by the holder
in enforcing this note or the obligations hereby evidenced, to the extent
permitted by law.

 

No delay or omission of the holder in exercising any right or remedy hereunder
shall constitute a waiver of any such right or remedy.  Acceptance by the holder
of any payment after acceleration shall not operate as a bar to or waiver of
such acceleration.

 

The holder need not enter payments of principal or interest upon this note, but
may maintain a record thereof on a separate ledger maintained by the holder.

 

The word “holder” as used in this note shall mean the payee or indorsee of this
note who is in possession of it or the bearer if this note is at the time
payable to bearer.

 

This note shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts and shall take effect as an instrument under seal.

 

This amended and restated revolving note, issued pursuant to that certain
Seventh Amendment (“Seventh Amendment” ) to Fifth Amended and Restated Loan
Agreement which Seventh Amendment is dated as of December 30, 2005, and as the
same may hereafter be modified, amended, supplemented, superseded or replaced,
amends and restates (and replaces and supersedes) that certain Amended and
Restated Revolving Note from the undersigned to the Holder dated June 26, 2003,
as amended by First Amendment thereto dated as of September 30, 2004.

 

WITNESS:

THE J. JILL GROUP, INC.

 

 

 

 

  /s/ Mara D. Calame

 

By:

/s/ Olga L. Conley

 

 

Name:

 Olga L. Conley

 

 

Title:

    EVP/CAO & CFO

 

 

2

--------------------------------------------------------------------------------